LATTIMORE, J.
Appellant was convicted in the district court of Coryell county of selling intoxicating liquor, and his punishment fixed at one year in the penitentiary. The Assistant Attorney General moves to dismiss this appeal because of the fact that the accused has escaped from confinement pending appeal. The motion is supported by an affidavit of the sheriff of Coryell county, stating under oath that the facts contended for by the Assistant Attorney General are true. The motion will be sustained, and the appeal dismissed.